Title: To James Madison from William C. C. Claiborne, 16 April 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 16 April 1806, New Orleans. “It is here very generally understood, that the King of Spain has permitted a Settlement on the River Trinity, and established a free Port on the Bay of St: Bernard. The Royal Decree upon this subject is said to be dated in September 1805, and to have been published by the Vice-Roy of Mexico in February last. It is represented to me that several copies of the Decree are now circulating in this Territory, and I have no doubt ⟨but?⟩ that many persons will be disposed to emigrate.
                    “I take this occasion to inform you, that, in obedience to the instructions contained in your communication of the 10th. of February, I did on the 29th. of March address to the Marquis of Casa Calvo a Letter in which he was informed ‘that a settlement on the Trinity river, previous to the adjustment of the Limits between the Territories of the United States and those of Spain, would not be viewed with indifference’; and that ‘if the settlement meditated, or any other shall be attempted within the disputed Territory, the Government will consider itself justified in taking any measures that may be necessary to break it up.’”
                